DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 8, paragraph [0037], lines 1-2, etc.; “3 (3a, 3b, 3c and 3d)” is not consistent with Fig. 2.  They should be development devices (not charging devices).
Page 8, paragraph [0037], line 6, etc.; “5 (5a to 5d)” is not consistent with Fig. 2.  They should be charging devices (not development devices).  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 9 and 11-14 are objected to because of the following informalities:  
a.	Claim 9, line 2, “the main body” should be “the apparatus main body”.
b.	Claim 11, line 23, “the different direction” should be “a different direction”.
c.	Claim 14, line 2, “the main body” should be “the apparatus main body”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is considered to be indefinite because it is unclear whether or not “an apparatus main body” (line 11, etc.) is “an apparatus main body” in line 2.
Claim 11 is also considered to be indefinite because it is unclear whether or not “an image forming apparatus” (lines 11-12) is “an image forming apparatus” in line 1.
Claim 11 is also considered to be indefinite because it is unclear whether or not “a predetermined direction” (line 21) is “a predetermined direction” in line 16.
Claim 13 is considered to be indefinite because it is unclear whether “the apparatus main body” (lines 1-2) is the “apparatus main body” of claim 11, line 2 or the “apparatus main body” of claim 11, line 11.
Claim 14 is considered to be indefinite because it is unclear whether “the apparatus main body” (lines 4 and 7) is the “apparatus main body” of claim 11, line 2 or the “apparatus main body” of claim 11, line 11.
Allowable Subject Matter
Claims 1-8 and 10 are allowed.
Claim 9 is allowable over the prior art of record; however, it is found to be objectionable for the reason specified above.
Claims 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the shutter member is provided with a first contact portion configured to receive a force in a predetermined direction when the shutter member comes into contact with the apparatus main body, and a second contact portion configured to receive a force in a direction different from the predetermined direction when the shutter member comes into contact with the apparatus main body, and wherein, when the moving unit is moved from the second position to the first position along the first direction, the first and second contact portions sequentially come into contact with the apparatus main body, such that the shutter member moves relative to the delivery member in the order of a second direction intersecting the first direction, and the first direction, and the opening changes from the closed state to the open state” as set forth in the claimed combination.
b.	Independent claim 11 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the shutter member is provided with a first contact portion configured to receive a force in a predetermined direction when the 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US Pat. Pub. No. US 2011/0076056 A1) discloses an image forming apparatus comprising: an apparatus main body; a moving unit (a cartridge tray) including a delivery member and a shutter member; and a waste toner storage section.

Komiyama et al. (US Pat. Pub. No. US 2017/0269539 A1) discloses an image forming apparatus comprising: an apparatus main body; a delivery member having a conveyance member; a shutter having a first contact member; and a powder collection container having a second contact member.
Fukaya et al. (US Pat. Pub. No. US 2017/0285567 A1) discloses an image forming apparatus comprising: an apparatus main body; a process cartridge including a drum unit and a development unit; a delivery member being a part of the drum unit; and a connection member being a part of the development unit.
Sahara (US Pat. Pub. No. US 2019/0265642 A1) discloses an image forming apparatus comprising: an apparatus main body; a moving member (a tray member) including a delivery member having an opening; and a screw member.
Sato et al. (US Pat. Pub. No. US 2020/0073315 A1) discloses an image forming apparatus comprising: an apparatus main body; a moving member (a tray member); a delivery member; and a shutter member.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
February 2, 2021